Order, Supreme Court, New York County (Joan Lobis, J.), entered December 2, 2002, which granted defendant’s motion for an automatic stay pursuant to CPLR 5519 (a) (6), staying the enforcement of that portion of the parties’ amended judgment of divorce requiring defendant to vacate a residence located in the Town of Southampton, New York, unanimously affirmed, without costs.
*199This Court’s prior denial of defendant’s motion for a discretionary stay did not prevent defendant from seeking an automatic stay upon the posting of an undertaking (see Pan Am. World Airways v Overseas Raleigh Mfg., 49 NY2d 780 [1980]).
We have reviewed plaintiffs remaining arguments and find them unavailing. Concur — Buckley, P.J., Andrias, Saxe, Lerner and Marlow, JJ.